United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   July 31, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-30796
                          Summary Calendar


KELVIN WELLS,
                                     Plaintiff-Appellant,
versus

ANN S. WILLIAMS; GINA LIDBERG; JESSICA GRIFFIN; GERLEENE YOUNG;
DEWITT; CHEYRL HAWKINS,



                                      Defendants-Appellees.


                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 3:06-CV-247
                      --------------------

Before KING, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Kelvin Wells is appealing the district court’s judgment

granting the defendants’ motion to dismiss, pursuant to FED.

R. CIV. P. 12(b)(1) & (6), Wells’s pro se complaint raising civil

rights and state law claims.   Wells does not contest the district

court’s dismissal of the claims against the defendants in their

official capacities pursuant to the Eleventh Amendment.        Thus, he

has abandoned that claim.    See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 06-30796
                                   -2-

     However, Wells argues that the district court erred in

dismissing the complaint against the defendants in their

individual capacities based on qualified immunity.     In dismissing

a complaint pursuant to Rule 12(b)(6), the court must accept all

well-pleaded facts as true and review the complaint in the light

most favorable to the plaintiff.     Willard v. Human Health Plan of

Texas, 336 F.3d 375, 379 (5th Cir. 2003).

     “To determine whether the district court's grant of

qualified immunity to the individual officers was proper, we must

decide whether [the plaintiff’s] pleadings, if accepted as true,

(1) conceivably state violations of clearly established

[constitutional] rights, and (2) allege conduct that is

objectively unreasonable.”     Heitschmidt v. City of Houston, 161
F.3d 834, 836-37 (5th Cir. 1998).

     If Wells’s allegations are accepted as true, they raise

possible constitutional claims of due process violations,

retaliation, and racial and sexual discrimination.     It can not be

determined from the record whether the defendants’ actions were

objectively reasonable.     The district court erred in dismissing

the complaint based on qualified immunity at this stage of the

proceeding.

     Wells has not challenged the district court’s dismissal of

the complaint pursuant to the Rooker**-Feldman*** doctrine.     Thus,

     **
           Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).
     ***
       District of Columbia Court of Appeals v. Feldman, 460 U.S.
462 (1983).
                             No. 06-30796
                                  -3-

he has abandoned any challenge to the dispositive finding in the

case.   See Yohey, 985 F.2d at 224-25.      Nevertheless, the district

court correctly dismissed the complaint on that basis.       See

Liedtke v. State Bar of Tex., 18 F.3d 315, 317 (5th 1994).

     Wells also has not challenged the district court’s decision

not to exercise supplemental jurisdiction over his state law

claims.   Thus, he has abandoned those claims on appeal.      See

Yohey, 985 F.2d at 224-25.

     AFFIRMED.